Citation Nr: 1218082	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-07 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

2.  Entitlement to service connection for a psychiatric disorder, to include anxiety and/or depression.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a hernia.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and a November 2006 rating decision of the RO in St. Petersburg, Florida.  During the pendency of the Veteran's appeal, his claims file was transferred to several ROs, but was ultimately transferred to the RO in Atlanta, Georgia.

Although the issues of entitlement to service connection for a psychiatric disorder, a low back disability and a hernia were developed and adjudicated on the basis of whether new and material evidence had been submitted, as will be discussed in further detail below, the Board finds that the Veteran's original claims for service connection for these disabilities were still pending at the time he submitted his claims in August 2005.  Therefore, the issues on the title page have been recharacterized to reflect the appropriate questions on appeal.

The Veteran raised the issue of entitlement to service connection for residuals of a coma in correspondence received in March 2008.  Accordingly, it is referred to the RO for appropriate action.  

The issues of entitlement to service connection a psychiatric disorder, a low back disability, a hernia, hypertension and gout are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed carpal tunnel syndrome of the right wrist did not have its onset in service and has not been etiologically linked to the Veteran's service or any incident therein.


CONCLUSION OF LAW

Carpal tunnel syndrome of the right wrist was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claim, a letter dated in March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the March 2006 letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran's service treatment records, VA treatment records and evaluations are of record.  Also of record are the Veteran's and his representative's written contentions regarding the circumstances of his disability, and these records were reviewed by both the RO and the Board in connection with the Veteran's claim.  

The Board acknowledges that the Veteran has not had a VA examination to specifically address the etiology of his diagnosed right wrist carpal tunnel syndrome.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

While the Veteran claims his current right wrist carpal tunnel syndrome was either incurred in service or is due to service, as will be discussed below, he has not been shown to have an event, disease, or injury in service to which his current disorder could be related.  While noting the Veteran's assertions, the record contains no probative evidence that demonstrates otherwise.  Additionally, the Board finds there is a lack of evidence of an indication that the current disability may be related to service.  For example, the Veteran did not report any symptoms of carpal tunnel syndrome during service.  In the Report of Medical History completed by the Veteran at service discharge, none of the symptoms he provided a positive medical history relate to carpal tunnel syndrome (one episode of knee pain, one episode of pain in the chest, and wears glasses).  See id. at item #s 11 & 25.  Clinical evaluation of the upper extremities was normal at that time.  See Report of Medical Examination.  Additionally, the first time the Veteran reported carpal tunnel syndrome symptoms was in June 2005, and the Veteran reported the onset of such symptoms as being six months prior.  This is approximately 18 years following service discharge.  Therefore, because there is no event, injury, or disease in service to which a current disorder could be related, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issue on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

The Veteran and his representative contend that he developed carpal tunnel syndrome of the right wrist as a result of his work as a light wheel mechanic in service.  He believes that the constant twisting of his right wrist using wrenches and other tools in service caused his later development of carpal tunnel syndrome in the right wrist.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be competent evidence of (1) the current existence of the disability for which service connection is being claimed; (2) a disease contracted or an injury suffered, in active service; and (3) a nexus or connection between the disease, or injury, in service and the current disability.  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the preponderance of the evidence is against finding that the Veteran's currently diagnosed right wrist carpal tunnel syndrome is etiologically related to his service or any incident therein.

Initially, the evidence does not show, nor does the Veteran allege, that he sought treatment for any right wrist complaints at any time during his service.  VA treatment records show that the Veteran first complained of chronic pain and numbness in both hands in June 2005.  At that time he gave a 6-month history of the onset of the pain in his hands.  He was initially diagnosed with right wrist carpal tunnel syndrome in March 2006, 19 years after his discharge.  The Board finds this gap in time significant, and it weighs against the existence of a link between the Veteran's current carpal tunnel syndrome of the right wrist and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he repetitively twisted his right wrist using tools as a mechanic in service.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, although he is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions as in this case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

As noted above, the Board finds that the Veteran is not competent to etiologically link his currently diagnosed right wrist carpal tunnel syndrome with his service or incident therein.  Nor has the Veteran provided any medical opinion etiologically linking his current right wrist carpal tunnel syndrome to his service or any incident therein.  In fact, the March 2006 VA progress note also shows a diagnosis of polyneuropathy in both arms that was possibly related to his alcohol use.  

With no competent, credible evidence of a right wrist disease or injury in service, together with competent, credible evidence first showing the presence of right wrist carpal tunnel syndrome many years after service, and no competent, credible evidence linking the current disability to service, the Board concludes that the preponderance of the evidence is against the claim in this case, and service connection for carpal tunnel syndrome of the right wrist must be denied.  38 U.S.C.A. § 5107(b).  

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for carpal tunnel syndrome of the right wrist is denied.



REMAND

As noted above, although the RO developed the Veteran's claims for service connection for a psychiatric disorder, a low back disability and a hernia on the basis of whether new and material evidence had been submitted to reopen the claims, a careful review of the evidence of record reveals that the Veteran had already initiated his appeal of the initial denial of these claims in the June 2002 rating decision, as well as claims for service connection for hypertension and gout.  In this respect, the Board notes that the Veteran submitted his timely-filed notice of disagreement with the June 2002 rating decision in July 2002.  38 C.F.R. §§ 20.201, 20.202, 20.301.  Thereafter, the RO issued a statement of the case (SOC) addressing these issues in September 2003 to the Veteran's address of record.  However, the SOC was returned to the RO later that same month as undeliverable, with the Veteran's forwarding address provided.  There is no indication that the RO sent the SOC to the new address shown on the returned mail.  The Board finds as fact that the Veteran never received the SOC following his July 2002 notice of disagreement.

While the February 2008 statement of the case addressed three of these disabilities, it addressed the claims as ones that had been previously denied.  This is a mischaracterization of the issues.  Therefore, the Board is required to remand the issues to the RO for issuance of a proper SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran a Statement of the Case with respect to the issues of entitlement to service connection for a psychiatric disorder, a low back disability, a hernia, hypertension and gout.  The RO should return these issues to the Board only if the Veteran files a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


